Citation Nr: 0810809	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an enlarged 
prostate, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for skin disorder, 
claimed as due to herbicide exposure.  

5.  Entitlement to an increased rating for a left knee 
disorder involving recurrent subluxation or recurrent 
instability due to traumatic arthritis and a rupture of the 
anterior cruciate ligament, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971, including service in the Republic of Vietnam 
from November 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, granting service connection 
for a left knee disorder manifested by a reduction in range 
of motion of the left knee joint assigning a rating 
therefore, and denying service connection for post-traumatic 
stress disorder (PTSD), as well as lumbar spine and skin 
disorders.  In addition, the veteran's claim for increase for 
a left knee disorder manifested by recurrent subluxation or 
lateral instability, evaluated as 10 percent disabling, was 
denied.  In his notice of disagreement received by the RO in 
August 2004, the veteran indicated that he was satisfied with 
the rating assigned for his left knee disorder based on 
limitation of motion caused by traumatic arthritis and not 
appealing that question; as such, that matter is not herein 
addressed.  

In his substantive appeal, received by the RO in May 2005, 
the veteran requested RO and Board hearings.  An RO hearing 
was thereafter scheduled to occur in November 2005, but prior 
to its occurrence the veteran requested that he be afforded 
an informal conference before the RO's decision review 
officer.  Such a conference occurred in November 2005, at 
which time the veteran withdrew from appellate consideration 
the issues of his entitlement to service connection for 
prostate enlargement and a skin disorder, both claimed to be 
due to herbicide exposure.  Pursuant to his request, the 
veteran was afforded a hearing before the Board, sitting at 
the RO, in July 2007, at which he confirmed that he was 
withdrawing his appeal for service connection for prostate 
enlargement.  He nevertheless offered testimony and evidence 
in support of his entitlement to service connection for a 
skin disorder and, thus, he has repudiated his earlier 
withdrawal of that matter and such issue remains within the 
Board's jurisdiction for review.  In addition to further 
documentary evidence in support of his claim for service 
connection for a skin disorder, the veteran at his July 2007 
hearing also submitted additional evidence as to the other 
matters remaining on appeal, along with a written waiver for 
its initial consideration by the RO.  

The issues of the veteran's entitlement to service connection 
for lumbar spine and skin disorders and for an increased 
rating for a left knee disorder involving recurrent 
subluxation or recurrent instability due to traumatic 
arthritis and a rupture of the anterior cruciate ligament are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran at his July 2007 hearing withdrew from 
appellate consideration the issue of his entitlement to 
service connection for an enlarged prostate, claimed as due 
to herbicide exposure.  

2.  The veteran engaged in combat with the enemy while on 
active duty in Nha Trang, Vietnam.  

3.  Credible, persuasive evidence indicates that the veteran 
experienced a combat-related stressor while in service, which 
resulted in the post-service onset of PTSD related thereto.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran-appellant as to the issue of his entitlement to 
service connection for an enlarged prostate, claimed as due 
to herbicide exposure, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection:  Enlarged Prostate

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in July 2007 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to service connection for an enlarged prostate, claimed as 
due to herbicide exposure.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to that matter, and as the Board does not 
have jurisdiction to review the appeal relating thereto, it 
must be dismissed.

Service Connection:  PTSD

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the dispostion reached in this matter is wholly 
in the veteran's favor, the need to discuss VA's efforts to 
comply with the VCAA, its implementing regulations, and the 
interpretive jurisprudence, is obviated.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As provided by 38 C.F.R. § 3.304(f), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Notably, the evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a claim 
of entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.

In a decision from the United States Court of Appeals for 
Veterans Claims (Court), the Court held that one cannot 
conclude from the mere absence on a veteran's Department of 
Defense Form 214, Report of Separation or Discharge, of a 
medal or citation evincing combat that the veteran in fact 
did not engage in combat with the enemy.  Daye v. Nicholson, 
20 Vet. App. 512 (2006).  While Daye involved missing service 
records, which triggered a heightened duty to assist, it is 
pertinent to note that the Court pointed out that VA had 
failed to notify the veteran of securing evidence from 
alternative sources, to include "buddy" statements, nor had 
VA in that case, as in the case at hand, made any attempt to 
verify claimed combat duty through unit histories or other 
documents at the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (since renamed the U.S. 
Army and Joint Services Records Research Center (USAJSRRC)) 
or other official sources.  The Board further notes that, 
with respect to being subjected to weaponry fire, to include 
mortar or rocket attacks on a base, corroboration of every 
detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 
310-311 (1997).  The fact that a veteran was stationed at a 
locale where some of the asserted events occurred would 
strongly suggest that he was, in fact, exposed to those 
events.  Pentecost, supra.  

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of in-service 
stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in- 
service stressor is presumed; the Board can reject favorable 
medical evidence as to stressor sufficiency only on the basis 
of independent medical evidence, accompanied by an adequate 
statement of reasons or bases, and only after first seeking 
clarification of an incomplete examination report (whether or 
not such clarification is actually provided by the original 
examiner) pursuant to applicable VA regulatory provisions.  
Id. at 142-144.

The veteran in this instance is shown to have served in Phu 
Lam, Vietnam, from November 1970 to September 1971, primarily 
as a power pack specialist.  He has nevertheless provided 
credible, sworn testimony that he was detailed to Nha Trang 
for a period of months beginning in or about February 1971 
and traveled back and forth on a regular basis to Phu Lam.  
While at Nha Trang, the veteran reports that he was subject 
to one or more enemy attacks, inclusive of mortar and rocket 
attacks.  In one of those attacks, a mortar or rocket struck 
within close proximity of the veteran, killing a fellow 
soldier and destroying a portion of the air base at Nha Trang 
where he was disassembling electric generators.  Moreover, 
the veteran's credible testimony is bolstered by photographs 
taken by himself and others prior to and following the attack 
and those pictures depict a hilly, uneven terrain in the 
background, such as one might encounter in Nha Trang, as well 
as destroyed portions of surrounding structures, as one might 
expect to find following a rocket or mortar attack.  

The RO it is noted determined at least initially through its 
internet research that there had been no mortar attacks in 
the area of Nha Trang during the period in question, with 
most of the enemy attacks occurring in that area during the 
Tet Offensive in 1968 and 1969.  From 1970 to 1972, the 
signal units in Phu Lam and Nha Trang were reportedly 
downsized and that that period was reported to be peaceful 
based on available reports.  Other RO research in or about 
August 2006, as set forth in an RO memorandum of the same 
month, points to documented rocket and mortar attacks at Nha 
Trang in August 1970 and again on February 1 and 15, 1971, 
albeit without any reported soldiers killed or wounded in 
action.  Review by the USAJSRRC of operational reports and 
lessons learned of the Headquarters, U. S. Army Strategic 
Communications Command, Signal Support Agency, for the period 
from February 28 to April 30, 1971 failed to identify any 
enemy attacks or disposal of dead bodies in body bags at Phu 
Lam or Nha Trang in March 1971, nor was there evidence of any 
such attacks at Saigon in March 1971.  

Notwithstanding the veteran's recollection that the rocket 
and mortar attack at Nha Trang occurred in March 1971 on his 
birthday, the Board finds its likely that the attack 
referenced by him occurred during February 1971, and by his 
own testimony, which the Board finds persuasive, he was on 
temporary assignment to Nha Trang beginning in February 1971 
for what is referenced as a "tear down" of power 
generators.  The record, including the conflicting research 
findings of the RO and the USAJSRRC's review, does not 
otherwise contradict any of the foregoing.  To the extent 
that there is evidence supporting and contradicting the 
veteran's engagement in combat with the enemy and the 
occurrence of a combat-related stressor, the Board is 
persuaded by the credible testimony of the veteran as to the 
foregoing, which is supported by the photographs taken at the 
time or shortly after the claimed incident at Nha Trang.  To 
that end, it is conceded that the veteran engaged in combat 
with the enemy and his account of the combat-related stressor 
in Nha Trang in or about February 1971 is deemed adequate.  
See 38 U.S.C.A. § 1154 (West 2002).   

As it is shown that the veteran was engaged in combat with 
the enemy and that his claimed stressor was combat-related, 
there remain for consideration only the questions of whether 
the record supports a diagnosis of PTSD and identifies a 
relationship of the verified stressor to such PTSD.  Here, 
the veteran has not been afforded a VA psychiatric 
examination, but that notwithstanding, his attending mental 
health professionals, including a VA staff psychiatrist, have 
offered diagnoses of PTSD over a period of years.  Moreover, 
treatment records are reflective of the veteran's account of 
dreams and intrusive thoughts regarding the mortar/rocket 
attack at Nha Trang, and it is noted that the veteran makes 
reference to a recurring image in his mind as to the eyes of 
his fellow soldier who perished in the attack and the 
recurring presence of that image in flashbacks or nightmares.  
To that extent, a diagnosis of PTSD meeting the prerequisites 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) and 
medical evidence of a link between current symptoms and an 
in-service stressor are demonstrated.  

On the basis of the foregoing, service connection for PTSD is 
in order.  


ORDER

The issue of the veteran's entitlement to service connection 
for an enlarged prostate, claimed as due to herbicide 
exposure, is dismissed.

Service connection for PTSD is granted.  


REMAND

Regarding his claimed lumbar spine disorder, the veteran 
concedes that he entered service with an extra lumbar 
vertebra and that, because of various training exercises and 
the general rigors of service, he developed pain of his low 
back while on active duty.  Current evidence demonstrates the 
continued presence of an extra vertebra, otherwise referred 
to as a transitional lumbar vertebra, as well as degenerative 
joint and disc disease of the veteran's lumbar spine.  The 
veteran in effect alleged that his pre-existing lumbar spine 
disorder underwent in-service aggravation and is now 
manifested in part by the joint and disc disease.  Further 
medical input, to include a VA medical examination, is in 
order to address more fully the question of in-service 
aggravation and to determine what relationship, if any, 
exists between the veteran's extra lumbar vertebra and the 
joint and disc disease first shown after service.  

With respect to the veteran's claim for service connection 
for a skin disorder, he alleges that he now has a skin 
disorder that is the result of in-service exposure to 
herbicides, including Agent Orange, which he himself sprayed 
around the perimeter of his base camp.  Peeling of the skin 
of his hands is noted to occur several times yearly and the 
veteran reports that such phenomenon has occurred since his 
service in Vietnam.  Medical data developed post-service 
denote entry of skin-related diagnoses of dyshidrosis, eczema 
of the hands, and possible contact dermatitis.  Additional 
medical examination is deemed necessary in order to verify 
the nature and etiology of the veteran's claimed skin 
disorder.  

As well, notice is taken that, following the veteran's 
withdrawal of his appeal for service connection for a skin 
disorder in November 2005 (which as noted in the Introduction 
above was subsequently repudiated), the RO undertook no 
further development of that portion of the veteran's appeal.  
In this regard, it is noted that the skin issue was not 
addressed by the RO in its supplemental statement of the case 
of June 2007, although much evidence relating thereto was 
received by the RO subsequent to its issuance of a statement 
of the case in March 2005.  Remand to permit the RO to comply 
with 38 C.F.R. § 19.31 (2007) for issuance of a supplemental 
statement of the case is needed.  

As to the lone remaining issue on appeal, the veteran's 
entitlement to an increased rating for a left knee disorder, 
testimony was received at the recent hearing that there had 
been a worsening of such disability since it was last 
examined by VA.  In fact, the veteran requested that a 
current VA medical examination be undertaken to verify the 
current level of disablement of his left knee.  Review of the 
record indicates that the veteran was most recently evaluated 
by VA in January 2006, and prior thereto, in March 2004, and 
that on each occasion, the veteran's claims folder was not 
made available to the VA examiner.  As well, while there was 
no indication of instability on the most recent examination, 
the existence of recurrent subluxation was not referenced.  
Also, shortening of the left leg by one inch was attributed 
to the veteran's left knee disorder; however, the RO did not 
thereafter attempt to rate the disorder in question on that 
basis.  On the basis of the foregoing, further medical 
examination by VA to assess the nature and severity of the 
veteran's left knee disorder manifested by instability or 
subluxation is warranted.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for a 
lumbar spine disorder and for a skin 
disorder claimed to be the result of 
herbicide exposure and his claim for 
increase for a left knee disorder 
manifested by lateral instability or 
recurrent subluxation.  He should be 
specifically advised to submit all 
pertinent records of medical treatment, 
not already on file, which are held in 
his possession and to notify the RO/AMC 
to obtain any pertinent records of 
private medical care not already on file, 
which he is able to identify sufficiently 
and for which he authorizes their 
release.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Any pertinent VA medical treatment 
records, not already contained within the 
claim file, should be obtained and made a 
part of the claims folder.  

3.  Thereafter, the veteran should be 
afforded VA orthopedic and dermatological 
examinations in order to identify the 
nature and etiology of claimed lumbar 
spine and skin disorders and to ascertain 
the nature and severity of his service-
connected left knee disorder, manifested 
by lateral instability or recurrent 
subluxation.  The claims folder should be 
made available to each examiner for use 
in the study of this case and the 
prepared report of each such evaluation 
should indicate whether the claims folder 
was made available and reviewed.  Such 
examinations should include a review of 
the evidence in the claims folder, a 
comprehensive clinical evaluation, and 
any tests deemed necessary, followed by 
entry of all pertinent diagnoses.  The 
orthopedic examiner is asked to note 
whether there is clinical evidence of 
lateral instability or recurrent 
subluxation of the veteran's left knee, 
and, if so, the degree to which either or 
both is present should be quantified in 
terms of being mild, moderate, or severe.  

In addition, the orthopedic examiner is 
asked to respond to the following 
questions, providing a rationale for each 
response provided:

(a)  Is the veteran's extra 
lumbar vertebra, otherwise 
referred to as a transitional 
vertebra, a congenital 
disorder?  

(b)  Is it unequivocal that the 
veteran's preexisting extra 
lumbar vertebra or transitional 
vertebra underwent aggravation 
in service?  

(c)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
lumbar spine disorders shown 
post-service bear any 
relationship to the veteran's 
extra lumbar vertebra or 
transitional lumbar vertebra, 
and if so, what is the nature 
of that relationship, and, 
specifically, is there a 
direct, cause and effect 
relationship between the pre-
existing extra/transitional 
lumbar vertebra and the 
degenerative joint and disc 
disease of the lumbar spine 
shown post-service?  

The skin examiner is asked to furnish a 
professional medical opinion as to the 
following, providing a complete rationale 
where indicated:  

(a)  Does the veteran have 
chloracne, other acneform 
disease consistent with 
chloracne, or porphyria cutanea 
tarda?  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
current skin disorder of the 
veteran had its onset during 
his period of active duty from 
October 1969 to September 1971 
or is otherwise related to any 
in-service event, inclusive of 
presumed herbicide exposure?  

Use by either examiner of the "at least 
as likely as not" language in responding 
is required.  Each examiner is advised 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The orthopedic examiner is also informed 
that aggravation is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  

If either examiner must resort to 
speculation to answer any question, the 
examiner should make note of such in his 
report.  

4.  Lastly, the veteran's claims of 
entitlement to service connection for 
lumbar spine and skin disorders and his 
claim for increase of a left knee 
disorder manifested by lateral 
instability or recurrent subluxation 
should be readjudicated on the basis of 
all of the evidence of record, including 
that pertaining to the veteran's skin 
disorder which was received subsequent to 
the issuance of the statement of the case 
in March 2005, and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural 



development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


